UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6556


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODEQUES LAMONT WILSON, a/k/a Mont, a/k/a Flip,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Bruce H. Hendricks, District Judge.
(4:15-cr-00095-BHH-9)


Submitted:   August 18, 2016                 Decided:   September 8, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodeques Lamont Wilson, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rodeques Lamont Wilson appeals the district court’s order

denying his motion to compel his attorney to turn over to him the

case file in his criminal case.       We have reviewed the record and

find no reversible error.   Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated by

the district court.   United States v. Wilson, No. 4:15-cr-00095-

BHH-9 (D.S.C. Apr. 6, 2016).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                            DISMISSED




                                  2